WHEELER, District Judge.
The tariff act of 1897 provides for duties on:
“(17) Collodion and all compounds of pyroxylin whether known as celluloid or by any other name, fifty cents per pound; rolled or in sheets, unpolished, and not made v. into articles, sixty cents per pound; if in finished or partly finished articles, and articles of which collodion or any compound of *755pyroxylin is the component material of chief value, sixty-five cents per pound, and twenty-five per centum ad valorem.” 30 Stat. 152.
The importation was of sheets of collodion about 55x24 inches, for use by being- cut v. and made into combs and other things, and not otherwise as they were. They have been assessed at 65 cents per pound, and 25 per cent, ad valorem. This paragraph seems to so distinguish between collodion in such sheets and collodion made v. into articles from such sheets as to divide the sheets from the articles, and to exclude the sheets from being considered articles made up, finished, partly finished, or of which collodion or any compound of pyroxylin is the component material of chief value. Collodion is not rolled into sheets; and rolled collodion is different from that in sheets, and that unpolished from that made into articles. The second clause of the paragraph seems to cover two classes of the substance when it is rolled or when in sheets, viz. that which is unpolished, and that which is not made v. into articles, whether polished or not. So, these sheets, although polished, are not made v. into articles, and seem to be dutiable at 60 cents per pound, and not as articles under the third clause of either kind, at 65 cents per pound and 25 per cent, ad valorem. Decision reversed.